Response to Arguments
Applicant argues: 

    PNG
    media_image1.png
    484
    790
    media_image1.png
    Greyscale
… 
    PNG
    media_image2.png
    101
    792
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Eder teaches only gathering exercise data when exercise is being performed [Paragraph [0041] – “In one embodiment, once it is determined from the signals received form the sensors 142 that the exercise apparatus 104 is properly configured, the visual display will indicate that exercise can be commenced. When a user performs the exercise, one or more exercise event signals are generated by one or more sensors 142.  These exercise event signals can be received and processed by the processor 130. Using these signals, exercise data can be tracked and logged locally at the exercise apparatus 104 and/or at the fitness tracking computing system 102.”].  Daly teaches identifying a user’s exercise pattern based on detected motions and their time stamps, wherein the designated exercise pattern comprises a plurality of repetitive exercise cycles, each exercise cycle including at least one direction change in linear or angular motion, and durations of each of the plurality of repetitive exercise cycles being regular based on timestamps of each detected motion [See the determination of cadence at Fig. 6 and Paragraphs [0084]-[0086].  Foot and leg movements during treadmill use being “a plurality of repetitive exercise cycles, each exercise cycle including at least one direction change in linear or angular motion.”].  It would have been obvious to determine an exercise pattern as taught by Daly when generating the exercise event signals in order to ensure that actual exercise events of the designated exercise are being detected.  Doing so would have been advantageous in that it would have allowed for identifying motions that are not actually exercise and excluding them from analysis (i.e., someone bumped into the exercise machine) and resulting in a data set that more closely correlates to a user’s actual exercise.  Doing so would also account for other types of exercise motions that do not correspond to the designated exercise such as warm-up and cool-down periods, exercise breaks, rest periods, etc.

Applicant argues:

    PNG
    media_image3.png
    98
    788
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    643
    784
    media_image4.png
    Greyscale
… 
    PNG
    media_image5.png
    63
    788
    media_image5.png
    Greyscale


Examiner’s Response:
	The Examiner respectfully disagrees.  Eder teaches only gathering exercise data when exercise is being performed [Paragraph [0041] – “In one embodiment, once it is determined from the signals received form the sensors 142 that the exercise apparatus 104 is properly configured, the visual display will indicate that exercise can be commenced. When a user performs the exercise, one or more exercise event signals are generated by one or more sensors 142.  These exercise event signals can be received and processed by the processor 130. Using these signals, exercise data can be tracked and logged locally at the exercise apparatus 104 and/or at the fitness tracking computing system 102.”].

Applicant argues:

    PNG
    media_image6.png
    62
    784
    media_image6.png
    Greyscale

Examiner’s Response:
The Examiner respectfully disagrees.  See MPEP 2144 – “II.    THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES.”  It would have been obvious to determine an exercise pattern as taught by Daly when generating the exercise event signals in order to ensure that actual exercise events of the designated exercise are being detected.  Doing so would have been advantageous in that it would have allowed for identifying motions that are not actually exercise and excluding them from analysis (i.e., someone bumped into the exercise machine) and resulting in a data set that more closely correlates to a user’s actual exercise.  Doing so would also account for other types of exercise motions that do not correspond to the designated exercise such as warm-up and cool-down periods, exercise breaks, rest periods, etc.